Citation Nr: 0408529	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  98-07 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1968, including service in Vietnam from June 1967 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  In that decision, the RO 
denied service connection for post-traumatic stress disorder 
on the basis that the veteran had not submitted a well-
grounded claim.  During the appeal, in August 1999, the Board 
remanded the case for further development.  

Subsequently, in an August 2002 decision, the Board 
determined that a claim for service connection was previously 
denied in an August 1995 rating decision which was final and 
therefore required submission of new and material evidence in 
order to be reopened.  On the basis that new and material 
evidence had been submitted, the Board reopened the veteran's 
claim in the August 2002 decision.  Subsequently, the Board 
ordered further development, which was conducted by its 
Evidence Development Unit (EDU) pursuant to authority then 
existing.  See 38 C.F.R. § 19.9(a)(2) (2002).  Subsequently, 
in July 2003, the Board remanded the case to the RO for 
review of the record because that authority under 38 C.F.R. 
§ 19.9(a)(2) had been invalidated by the United States Court 
of Appeals for the Federal Circuit, in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review.  The 
veteran is seeking service connection for PTSD.  The RO has 
denied this claim on the basis of the absence of any 
verifiable in-service stressor to support a current diagnosis 
of PTSD.  

In a December 2003 letter accompanying a supplementary 
statement of the case, the veteran was notified that before 
returning the case to the Board, the veteran had 60 days to 
make comment regarding additional information, after which 
the case was to be returned to the Board for review of the 
issue on appeal.   In January, 2004, the veteran provided 
additional information regarding treatment providers and 
claimed stressors associated with his claimed PTSD, and 
provided a signed form providing consent for release of 
confidential information from a private treatment provider.

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2003).  The Board notes that with 
the additional evidence the veteran did not submit a waiver 
of initial RO review.  Thus, while on remand, the RO must 
review this evidence and, if the claim remains denied, 
include such evidence in a supplemental statement of the 
case.  Id. 

In April 2000, the RO requested that the U.S. Armed Services 
Center For Research of Unit Records (USACRUR) conduct a 
search for supporting evidence to verify that the veteran saw 
a C-130 shot down and then had to retrieve items from dead 
soldiers, while assigned to CO B 1st 501st SIGNAL BDN USARPAC, 
in Vietnam from approximately June 23, 1967 through June 21, 
1968.  USACRUR responded in May 2000 that the information 
provided was insufficient to conduct meaningful research.  In 
the correspondence received in January 2004, the veteran has 
provided further details regarding stressors experienced in 
service while in Vietnam.  Review of the claims file 
indicates that this information in combination with 
previously available statements regarding stressors, could 
provide a more specific detailed statement of stressors on 
which to request verification by USACRUR.  

It also appears that there are medical records relevant to 
this claim that have not yet been associated with the claims 
file.  Specifically, in January 2004, the veteran provided a 
signed form providing consent for release of confidential 
information from New Dawn Recovery Program, Hoots Memorial 
Hospital, in Yadkinville, North Carolina (NC).  At that time, 
the veteran also provided a VA Form 21-4142 (Authorization 
and Consent to Release Information to VA), on which he listed 
the following treatment providers: Mecklenberg County Mental 
Health, in Charlotte, NC; Mary Francis Rehab Center in Tabor, 
NC; The Care Unit in Arouse County, Colorado; Rebound Center 
in Charlotte, NC; and Mcleod Rehab (Addictive Disease) 
Center, in Charlotte, NC.  On remand, the RO should attempt 
to obtain any records from these providers which are not 
already of record.  

The clinical record establishes that during treatment the 
veteran has been diagnosed with PTSD.  However, during VA 
examination in November 1997, although the examiner found 
that the symptoms met the criteria for diagnosis of PTSD, the 
examiner noted that there were other contributing factors, 
and the diagnostic impressions did not include PTSD.  

The veteran's service records do not directly reflect that 
the veteran experienced combat while in Vietnam.  However, as 
there is a PTSD diagnosis, the RO should attempt through 
USACRUR to verify any claimed but unverified stressor, as 
indicated in the Order below.  After obtaining any additional 
medical records from sources identified above, an examination 
should be conducted to clarify the conflicting medical 
evidence as to the diagnosis of PTSD.  If a diagnosis of PTSD 
is made during the examination, an opinion should be obtained 
as to whether there is a link between that diagnosis and any 
verified stressor(s).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should attempt to obtain all 
of the veteran's records of treatment 
from New Dawn Recovery Program, Hoots 
Memorial Hospital, in Yadkinville, North 
Carolina (NC); Mecklenberg County Mental 
Health, in Charlotte, NC (dated since 
1977); Mary Francis Rehab Center in 
Tabor, NC; The Care Unit in Arouse 
County, Colorado (dated since May 1991); 
Rebound Center in Charlotte, NC; and 
Mcleod Rehab (Addictive Disease) Center, 
in Charlotte, NC (dated since April 
2003); and all VA medical records since 
August 1998.  All records obtained should 
be associated with the claims file.

3.  The RO should prepare a summary of 
all of the claimed stressors reported by 
the veteran which may be verifiable which 
are associated with episodes during 
service.  That summary should be sent to 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, VA 22150- 3197.  The 
USASCRUR should be requested to provide 
any information available which might 
corroborate the veteran's alleged 
stressors and any other sources which may 
have pertinent information.  

Inform the USASCRUR that service records 
show that served in Vietnam from June 23, 
1967 to June 22, 1968; his principal duty 
while in Vietnam was communications 
center specialist.  While in Vietnam he 
served with HHC (headquarters and 
headquarters company), 1st Brigade, 101st 
Airborne Division (from June 28, 1967 to 
September 15, 1967), and Company B, 501st 
Signal Battalion, 1st Brigade, 101st 
Airborne Division (from September 15, 
1967 to June 20, 1968).

The USASCRUR should be requested to 
provide any corroborative information 
pertaining to any claimed stressor 
episode in service, to include the 
following claimed stressors, which may 
include some overlapping episodes:

(A)  In addition to his MOS duties, the 
veteran had reconnaissance and perimeter 
guard duties.  He went on patrol with 
panther and tiger units.  While on 
reconnaissance patrol with a tiger unit, 
he witnessed an American soldier 
butchered like meat and hanging upside 
down on a tree.  

 (B)  In December 1967 the veteran spent 
the whole month on a mountain they called 
Tised Mountain, in Phan Thiet.  There was 
incoming fire many nights and air support 
was called many nights.  The veteran came 
down with V.D. on December 11 or 12, 
during a firefight.  He was hit and in 
real pain.  The next day, he transported 
by a supply helicopter down but returned 
the next morning.

(C)  Several months after December 1967, 
at the end of an operation, in Song Bu or 
Song Be, the veteran's unit was at the 
airport and they were to be the last to 
leave.  A C-130 was shot at, but landed 
and burned completely.  A group of 
soldiers went to attack the attackers of 
that plane and were ambushed.  After the 
attack, the veteran indicated that he had 
to bring out the bodies and he saw blood 
and guts everywhere.  When he had to zip 
them up in body bags, it was more than he 
could handle.  This was the first time he 
saw dead Americans before going to Duck 
Pho and Hue.

(D)  After he was replaced on guard duty, 
his post was hit by sniper fire.  Sulivan 
was the name of the soldier who was hit 
by sniper fire.  Another time, the 
veteran relieved a friend on guard post, 
and by the time the veteran got back to 
the campsite, the friend had accidentally 
blown himself up.

(E)  In May his unit went to Du Pho near 
Hue.  There he ran into a hometown 
friend, named William Johnson,  who drove 
a tank.  The veteran went with that 
friend to help some Marines, but instead 
picked up bodies and put them on the 
tank.  In Phu Bai, the veteran was on a 
tank that recovered three Marines who had 
been hit by mortar. Their bodies were 
mangled and torn. 

(F)  The veteran indicated that in 1968, 
he was a part of the Tet Offensive at Chi 
Lai, Phu Bai and Duc Pho near the DMZ.  
There was fighting and killings at every 
turn and he assisted the Marines in 
taking care of the wounded and picking up 
bodies.

(G)  At the end of the veteran's tour in 
Vietnam, his  scheduled departure from an 
airport in Long Binh, Vietnam was delayed 
by one day.  The veteran spent that night 
at the base at the airport.  The airport 
was attacked and mortared that night.  
The veteran flew out the next day for 
California.

4.  After receiving a response from 
USASCRUR, the RO should make a 
determination as to which if any 
stressors are verified, to include 
consideration as to whether the veteran 
was involved in combat.  If the RO 
determines that the veteran was involved 
in combat, then corroborative evidence is 
not required regarding any combat-related 
stressors.

5.  A VA examination should be performed 
by a psychiatrist in order to determine 
the nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder and a copy of this 
Remand must to be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
tests are to be conducted.  The RO is to 
inform the examiner that only the 
stressor(s) which has been verified by 
the RO or by the Board may be used as a 
basis for a diagnosis of PTSD.  

If a diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify whether one or more stressors 
found to be established by the record was 
sufficient to produce the post-traumatic 
stress disorder, and whether there is a 
link between the current symptomatology 
and one or more of the verified inservice 
stressors.  A complete rational of any 
opinion expressed should be included in 
the examination report.

7.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status, to include if 
appropriate, consideration of 38 U.S.C.A. 
§ 1154(b) (West 2002).

8.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case, to include all 
pertinent law and regulations, and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	K. J. Alibrando
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




